Title: From James Madison to William Pinkney, 30 April 1808
From: Madison, James
To: Pinkney, William



Sir,
Department of State April 30th. 1808

My last was of the 4th. inst, and went by a British packet from New York.  I now forward a copy of it.
Congress ended their Session on the night of the 25 inst.  The series of newspapers, herewith sent, affords a view of their proceedings subsequent to the communications last made to you.  Some other prints are included which throw light on the workings of public opinion and the State of public affairs.
You will find that the critical posture of our foreign relations has produced provisions of different kinds for our greater security; and particularly that no pains have been spared to stop every leak by which the effect of the Embargo laws might be diminished.  I refer you also to the report made to the Senate, by a committee on the documents relating to the affair of the Chesapeake, and on the letters of Mr. Champagny and Mr. Erskine; and indicating the spirit which may be expected to influence the future policy of this Country, if kept under the excitement resulting from the system now pursued against it.
You will observe at the same time, that whilst a determination is sufficiently evinced against a dishonorable acquiescence in the despotic Edicts enforced on the high seas, the United States are ready to resume their export trade as soon as the aggressions on it shall cease; and that in a hope that this might happen during the recess of Congress, the President is authorized, in such an event, to suspend in whole or in part, the several Embargo laws.
The conditions on which the authority is to be exercised appeal equally to the justice and policy of the two great belligerent powers which are now emulating each other in a violation of both.  The President counts on your endeavours to give to this appeal all the effect possible with the British Government.  Genl. Armstrong will be doing the same with that of France.  The relation in which a revocation of its unjust decrees by either, will place the United States to the other is obvious; and ought to be a motive to the measure, proportioned to the desire which has been manifested by each to produce collision between the United States and its adversary; and which must be equally felt by each, to avoid one with itself.
Should the French Government revoke so much of its decrees as violate our neutral rights, or give explanations and assurances having the like effect, and entitling it therefore to a removal of the Embargo as it applies to France, it will be impossible to view a perseverance of Great Britain in her retaliating orders, in any other light than that of war without even the pretext now assumed by her.
In order to entitle the British Government to a discontinuance of the Embargo as it applies to Great Britain, it is evident that all its decrees, as well those of Jany. 1807 as of Novr. 1807, ought to be rescinded as they apply to the United States; and this is the rather to be looked for, from the present administration, as it has so strenuously contended that the decrees of both dates were founded on the same Principles and directed to the same object.
Should the British Government take this course you may authorize an expectation that the President will, within a reasonable time, give effect to the authority vested in him on the subject of the Embargo laws.  Should the orders be rescinded in part only it must be left to his free judgment to decide on the case.  In either event you will lose no time in transmitting the information to this Department and to Genl. Armstrong; and particularly in the event of such a course being taken by the British Government as will render a suspension of the Embargo certain or probable, it will be proper for you to make the communication by a Courier to Genl Armstrong, to whom a correspondent instruction will be given, and to provide a special conveyance for it hither unless British arrangements shall present an opportunity equally certain and expeditious.
The suspension of the non-importation act having expired without any renewal of the suspending Power to the President, that act is now and must continue in operation.  The Senate proposed during the last days of the Session to revest such a power in the President, as a provision for a state of things which might warrant the exercise of it.  In the House of Representatives the Bill was rejected by a large majority.  The debate will best explain the grounds of the rejection.  Whilst the wrongs which led to that measure continue, it is probable that the measure will be continued; especially as the idea gains force daily, that we are less unripe for manufacturing establishments than has been supposed, and that we are admonished by experience to lessen our dependence for supplies on foreign nations.  There is no longer any ground to apprehend that this act can be an obstacle to adjustments on other subjects; the right of the United States to make such regulations at any time being admitted, and the Justice of them being derived from commercial discriminations actually enforced by Great Britain against the United States.
From the notification of Jany. communicated in your letter of Jany. 8th., it seems that every possible variety of blockade legal and illegal is to be exhausted against our commerce.  I beg leave to refer you to my letter of the 3d. June 1806 to your predecessor and its inclosure for the kind of answer suitable to such notifications.
Among the documents forwarded, are a few printed copies of the communications made to Congress, as stated in my last.
The letters received from you and not yet acknowledged are under date of the 8th. Jany and 2d. February.  I have the honor to be &c

James Madison

